                                                                                        FILED
                                                                                        CLERK

UNITED STATES DISTRICT COURT                                                  10:27 am, Jul 02, 2019
EASTERN DISTRICT OF NEW YORK                                                      U.S. DISTRICT COURT
-------------------------------------------------------X                     EASTERN DISTRICT OF NEW YORK
NICOLE MONTELLA,                                                                  LONG ISLAND OFFICE

        Plaintiff,
        -v-                                                    Case No. 16-cv-6529 (SFJ)(SIL)
                                                               Order
THE COUNTY OF SUFFOLK, JOHN DOE
And JANE DOE, true first and last names
being unknown to Plaintiff,

         Defendants.
-------------------------------------------------------X
FEUERSTEIN, S., Senior District Judge:

        On November 23, 2016 and in this Court, Plaintiff commenced this medical malpractice

action, which included, inter alia, certain federal claims brought pursuant to 42 U.S.C. § 1983.

(See Complaint (ECF No. 1), ¶¶ 33-36). On October 12, 2018, Plaintiff filed a “stipulation to the

discontinuance of all federal claims contained in Plaintiff’s complaint.” (See Attorney Olson’s

Oct. 12, 2018 Cover Letter to the Court (ECF No. 17-1).) The parties “request[ed] that this

action be removed to the Supreme Court of the State of New York, County of Suffolk in

Riverhead, New York,” since “only the state medical malpractice claims [would] remain[].”)

(Id.) Instead, the Court entered an order stating:

                 The parties’ Stipulation (see ECF No. 17) is denied without
                 prejudice to renew. This Action was commenced in a federal
                 district court and not removed from state court. Therefore, there is
                 no basis for this Court to “remove” the State Claims to state court,
                 see 28 U.S.C. § 1446, or otherwise remand them, see 28 U.S.C. §
                 1447. If the parties are seeking to end this Action, and are
                 agreeing to the dismissal of Plaintiff’s Federal Claims with
                 prejudice, but are also agreeing that Plaintiff may pursue her State
                 Claims against defendants in state court (thereby dismissing her
                 State Claims without prejudice in this Action), the parties are
                 directed to file a Stipulation of Dismissal articulating such
                 agreements and in accordance with Rule 41 of the Federal Rules of
                 Civil Procedure.



                                                           1
(Case Docket, Oct. 13, 2018 Electronic ORDER (hereafter, the “October 2018 Order”).) In

response, at the October 15, 2018 Status Conference and on the record, the parties stated:

                       MR. OLSEN: It is hereby stipulated by and between the
               attorneys for the respective parties that with respect to this action[,]
               the parties agree that the federal claims brought pursuant to US
               [C]ode [42, §] 1983 will be discontinued and dismissed with
               prejudice, and that the remaining pendent state claim predicated on
               a theory of medical malpractice will remain.
                       I just want to make sure I’m clear[.] I believe the court’s
               order indicated that we should move to dismiss that claim without
               prejudice so that it can be continued in the state court.
                       THE COURT: You agree with that sir?
                       MR. CHRISTESEN: We agree with that, your Honor, on
               behalf of the county, yes.
                       THE COURT: Okay.

(Oct. 15, 2018 Status Conference Tr. (unofficial).) After approving the parties’ oral stipulation

and Rule 41 motion to dismiss, the case was closed. (See Minute Entry (ECF No. 18).)

       On June 24, 2019, stating, inter alia, that “[i]t was the expectation of the parties that the

supplemental state claims would be remanded to the Suffolk County Supreme Courthouse in

Riverhead[, New York],” but that it “it appears that the Court inadvertently discontinued all

claims contained in the [C]omplaint,” Plaintiff “requested that the discontinuance of the

[s]upplemental state claims be vacated and then remanded to [the] Supreme Court in Riverhead.”

(See Letter Motion (ECF No. 19).) In support of that request, the parties submitted a “Proposed

Stipulation and Order” (hereafter, the “Second Stipulation”) stating, inter alia:

                        1. The prior Stipulation and Order dismissing this action in
               its entirety is hereby modified to provide that in accordance with
               the parties[sic] intent, only the Federal Claim which was asserted
               in paragraphs 33 through 36 of the [C]omplaint is hereby
               voluntarily dismissed.
                        2. The supplemental State law claims in paragraph 20
               through 32 are hereby reinstated and remanded to the Supreme
               Court of the State of New York, Suffolk County, to be fully
               adjudicated in accordance with the rules and procedures applicable
               therein.

                                                  2
(ECF No. 19-1.) The Court declines to “So Order” the Second Stipulation.

       The Court’s approval of the parties’ oral stipulation and Rule 41 motion to dismiss

established that Plaintiff’s state law claims, while dismissed from this Court, were dismissal

“without prejudice so that [they could] be continued in the state court.” They were not

discontinued or otherwise extinguished such that this Court could reinstate them. Indeed, unless

otherwise precluded by state law, Plaintiff retains her right to pursue her state law claims in State

Court. The parties’ understanding of that concept was made clear on the record at the October

15, 2018 Status Conference. Hence, there is nothing for this Court to vacate. Further and as

already addressed in the Court’s October 2018 Order, since this action was not commenced in

State Court and then removed to this Court, there is no basis or mechanism for this Court to

remand it to State Court. Stated differently, because this action was not received from the State

Court by way of removal, there is no means for this Court to send it back, i.e., remand it, to the

State Court. Rather, it is for Plaintiff – not this Court – to bring her state law claims in State

Court, if she so chooses.



       Accordingly, the Court denies the Plaintiff’s Letter Motion (ECF No. 19).

       SO ORDERED this 2nd day of July 2019 at Central Islip, New York.

                                                       /s/ Sandra J. Feuerstein
                                                       Sandra J. Feuerstein
                                                       United States District Judge




                                                   3
